EXHIBIT EPE HOLDINGS, LLC Unaudited Condensed Consolidated Balance Sheet at September 30, 2009 EPE HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at September 30, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization and Basis of Presentation 3 Note 2 – General Accounting Matters 5 Note 3 – Business Segments 7 Note 4 – Accounting for Equity Awards 8 Note 5 – Derivative Instruments and Hedging Activities 12 Note 6 – Inventories 19 Note 7 – Property, Plant and Equipment 20 Note 8 – Investments in Unconsolidated Affiliates 22 Note 9 – Business Combinations 23 Note 10 – Intangible Assets and Goodwill 24 Note 11 – Debt Obligations 24 Note 12 – Equity 29 Note 13 – Related Party Transactions 30 Note 14 – Commitments and Contingencies 33 Note 15 – Significant Risks and Uncertainties 38 Note 16 – Subsequent Events 39 1 EPE HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT SEPTEMBER 30, 2009 (Dollars in millions) ASSETS Current assets: Cash and cash equivalents $ 74.6 Restricted cash 102.8 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $17.0 2,579.6 Accounts receivable – related parties 10.0 Inventories 1,220.6 Derivative assets (see Note 5) 199.5 Prepaid and other current assets 170.0 Total current assets 4,357.1 Property, plant and equipment, net 17,288.1 Investments in unconsolidated affiliates 2,428.0 Intangible assets, net of accumulated amortization of $765.4 1,699.5 Goodwill 1,012.6 Deferred tax assets 1.1 Other assets 271.6 Total assets $ 27,058.0 LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ 396.2 Accounts payable – related parties 45.1 Accrued product payables 2,657.3 Accrued expenses 55.2 Accrued interest 167.1 Derivative liabilities (see Note 5) 274.5 Other current liabilities 263.2 Total current liabilities 3,858.6 Long-term debt (see Note 11) 13,077.7 Deferred tax liabilities 69.6 Other long-term liabilities 160.4 Commitments and contingencies Equity: EPE Holdings, LLC member’s equity: Member’s interest (0.2 ) Accumulated other comprehensive loss * Total EPE Holdings, LLC member’s equity (0.2 ) Noncontrolling interest 9,891.9 Total equity 9,891.7 Total liabilities and equity $ 27,058.0 * Amount is negligible. See Notes to Unaudited Condensed Consolidated Balance Sheet. 2 EPE HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1.Company Organization and Basis of Presentation EPE Holdings, LLCis a Delaware limited liability company that was formed in April 2005 to become the general partner of Enterprise GP Holdings L.P.The business purpose of EPE Holdings, LLC is to manage the affairs and operations of Enterprise GP Holdings L.P.At September 30, 2009, Dan Duncan LLC owned 100% of the membership interests of EPE Holdings, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “EPE Holdings, LLC” are intended to mean and include the business and operations of EPE Holdings, LLC, as well as its consolidated subsidiaries, which include Enterprise GP Holdings L.P. (“Enterprise GP Holdings”) and its consolidated subsidiaries.Enterprise Products GP, LLC, Enterprise Products Partners L.P., Enterprise Products Operating LLC, Texas Eastern Products Pipeline Company, LLC, and TEPPCO Partners, L.P. and their respective consolidated subsidiaries are consolidated subsidiaries of Enterprise GP Holdings.References to “EPE Holdings” are intended to mean EPE Holdings, LLC, individually, and not on a consolidated basis. Enterprise GP Holdings is a publicly traded Delaware limited partnership, the limited partnership interests of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPE.” The business of Enterprise GP Holdings is the ownership of general and limited partner interests of publicly traded limited partnerships engaged in the midstream energy industry and related businesses.EPE Holdings’ general partner interest in Enterprise GP Holdings is fixed without any requirement for capital contributions in connection with additional unit issuances by Enterprise GP Holdings. References to “Enterprise Products Partners” mean Enterprise Products Partners L.P., a publicly traded limited partnership, the common units of which are listed on the NYSE under the ticker symbol “EPD.”Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).References to “EPGP” refer to Enterprise Products GP, LLC, which is the general partner of Enterprise Products Partners.EPGP is owned by Enterprise GP Holdings. References to “Duncan Energy Partners” mean Duncan Energy Partners L.P., which is a consolidated subsidiary of EPO and a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”References to “DEP GP” mean DEP Holdings, LLC, which is the general partner of Duncan Energy Partners. References to “TEPPCO” and “TEPPCO GP” mean TEPPCO Partners, L.P. and Texas Eastern Products Pipeline Company, LLC (which is the general partner of TEPPCO), respectively, prior to their mergers with subsidiaries of Enterprise Products Partners. On October 26, 2009, Enterprise Products Partners completed these mergers with TEPPCO and TEPPCO GP (such related mergers referred to herein individually and together as the “TEPPCO Merger”). See Note 16 for additional information regarding the TEPPCO Merger. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer Equity, L.P. and its consolidated subsidiaries, which includes Energy Transfer Partners, L.P. (“ETP”).Energy Transfer Equity is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “ETE.” The general partner of Energy Transfer Equity is LE GP, LLC (“LE GP”).Enterprise GP Holdings owns noncontrolling interests in both Energy Transfer Equity and LE GP that it accounts for using the equity method of accounting. References to “Employee Partnerships” mean EPE Unit L.P., EPE Unit II, L.P., EPE Unit III, L.P., Enterprise Unit L.P., EPCO Unit L.P., TEPPCO Unit L.P., and TEPPCO Unit II L.P., collectively, all of which are privately held affiliates of EPCO, Inc. 3 EPE HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET References to “EPCO” mean EPCO, Inc. and its privately held affiliates.Mr.
